In an action to recover damages for personal injuries, the plaintiff appeals: (1) from an order of the Supreme Court, Kings County, dated March 23, 1960, granting the defendant Wagner’s motion to dismiss the complaint as to him for lack of prosecution and severing the action against the remaining defendants; and (2) from an order of said court dated *496April 18, 1960, denying plaintiff’s motion, made on additional facts and papers, for “ reargument and reconsideration ” of the original motion. Orders affirmed, with one bill of $10 costs and disbursements, without prejudice to an application, if plaintiff be so advised, to vacate the order of March 23, 1960, dismissing the action; provided that such application be made within 20 days after the entry of the order hereon and that it be supported by proper papers, including an affidavit by the plaintiff showing the merits of the action. Nolan,. P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.